KRUEGER, Judge.
The offense is murder. The punishment assessed is confinement in the state penitentiary for a term of three years.
Appellant has filed a motion, duly verified, in which he asks this court to dismiss his appeal in order that he may immediately begin to serve his sentence.
The motion is granted as prayed for and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.